Citation Nr: 9924204	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-31 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
July 1959.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1996 decision of the Department of Veterans 
Affairs (VA) New York, New York Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for a back disorder.  The veteran submitted a 
notice of disagreement with that rating decision in June 
1996.  In July 1996, he was provided with a statement of the 
case.  His substantive appeal was received in August 1996.  
The veteran's claims file was subsequently transferred to the 
RO in Buffalo, New York.

In May 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  A complete 
transcript of the testimony is of record.


REMAND

Preliminary review of the veteran's service medical records 
reveals that he was diagnosed with idiopathic dorsal 
scoliosis of the spine upon examination for fitness for 
officer candidate school in July 1957.  It was indicated that 
this disorder pre-existed service and was congenital in 
nature.  Subsequent service medical records indicate 
complaints of pain in the back in August 1957, and February 
1958.  There is also a record, dated in January 1959, in 
which the veteran reported a fall three days earlier, with 
bruises and contusions, and complained of back pain.

The veteran's original claim seeking service connection for a 
back disorder was received in January 1990.  His claim was 
denied by a September 1990 rating decision which determined 
that the veteran had a congenital abnormality that preexisted 
service and was not aggravated during service.  That rating 
decision became final when the veteran did not timely appeal.  
The record reflects that the veteran received notice of the 
rating decision and his appellate rights but failed to file 
an appeal within one year of notification.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).

The veteran's current claim seeking to reopen the issue was 
received in April 1996.  The Board notes that no additional 
medical evidence has been submitted into the record since the 
September 1990 prior denial.  The Board further notes, 
however, that during the veteran's May 1999 testimony, he 
reported that he had been treated for back pain by a family 
physician (Dr. Chisholm) shortly after service.  The veteran 
indicated that this physician was now deceased and he was 
unaware if any other physicians had taken over his practice.  
The veteran also testified of being treated by other care 
providers for his back disorder in the years since his 
service, including treatment by a VA facility for the last 
few years.

Given the veteran's testimony, the Board finds that at this 
point in time, it is premature to make a determination 
regarding the question of whether new and material evidence 
has been submitted.  The Board finds that given the veteran's 
testimony, a remand is necessary in order to attempt to 
obtain any available treatment records pertaining to the 
veteran's back disorder.  This is so because VA has not 
completely fulfilled its duty under 38 U.S.C.A. § 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Graves v. Brown, 8 Vet. App. 522 (1996) (the duty to 
notify under § 5103 applies to claims to reopen).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should appropriately advise 
the veteran that in order to complete his 
claim he should obtain and submit copies 
of all private (non-VA) medical records 
pertaining to treatment of his back 
following service discharge, to include 
records from treatment by Dr. Chisholm.  
Any documents received by the RO should 
be associated with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.

3.  When the above requested records have 
been obtained, the RO should make a 
determination concerning whether it is 
appropriate that the veteran be provided 
a VA compensation examination to assess 
the nature and etiology of any current 
back disorder.

4.  If the RO determines that a VA 
examination of the veteran is 
appropriate, all indicated tests and 
studies should be performed in order to 
obtain a definitive diagnostic picture.  
If any current disorder is diagnosed, the 
examining physician should be requested 
to provide a written medical opinion, 
based upon a review of the material 
contained in the claims file as well as 
the current examination of the veteran, 
regarding the etiology of all the noted 
symptoms and clinical findings, and 
whether they are, as likely as not, 
etiologically related to the veteran's 
service.  More specifically, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that:

a)  the disorder pre-existed entrance 
into military service;

b)  if so, did it undergo an increase in 
severity during service;

c)  if so, was any such increase beyond 
the natural progress of the disease?

If an examination is conducted, it is 
critical that the entire claims folder, 
to include a copy of this Remand, along 
with any additional evidence obtained 
pursuant to the requests above, be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's request for 
compensation benefits on the basis of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a back disorder.  
If the determination remains denied, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105.

The veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


